DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 11/30/2018. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 1, 11, and 20; the limitation(s), “whereby operation of the fan mechanically activates one or more of the ambient air inlet and the enclosure air outlet” are unclear. The limitation of “mechanically activates” is confusing as the meets and bounds are unclear and in part renders the scope of the claim indefinite. It is unclear whether mechanically activated is meant to refer to air flowing through the inlet/outlet or if the limitation refers to the opening of vent/blades within the inlet/outlet. For the purposes of prosecution, the limitation is given is broadest reasonable interpretation and will be interpreted as the use of a fan to induce an active air-flow across an air inlet or outlet, thereby allowing the inlet/outlet to permit an air-flow through the exposed channels as designed. 
In re claim 2-9, 12-19; included due to their dependency on a base claim rejected under 112(b). 
In re claim 7; the limitation(s), “wherein the power signal comprises an air conditioning (AC) power signal; whereby the AC power signal indicates power has been gained or lost by an AC unit associated with the enclosure.” are unclear. The limitation of “AC power signal” is confusing as it is unclear if the signal is an alternating current (AC) signal or an air-conditioning (AC) signal. Furthermore, it is unclear how a power signal can “indicate” power; is the signal one which provides power or one which indicates power is available but does not provide it.  Additionally, claim 1 recites power to a fan and it is unclear how the power recited, in the limitation of claim 7, relates to the power recited for a fan in claim 1; is the “AC power signal” one which provides power to the AC system or one which provides power to only the fan as there are no other AC components disclosed. The limitations are unclear for the reasons presented and in part renders the scope of the claim indefinite. For purposes of prosecution, “AC power signal” will be interpreted as a power signal sent to a fan.
In re claim 10; the limitation(s), “shaped element” are unclear. The limitation of “shaped element” is confusing as the meets and bounds of a “shape” are unclear and in part renders the scope of the claim indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

Claim(s) 1, 5, 10, 11, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Matambo (US 20180335220 A1). 
In re claim 1, Matambo discloses a cooling system (air conditioner 10; FIG.1, 2), comprising: 
an ambient air inlet (airflow path of panel inlet opening 106 to supply air opening 34; [0036] FIG.2, 7) configured for attachment to an enclosure to be cooled, 
the enclosure including one or more heat generating components (“Single-package, wall-mount air conditioners are mounted to an exterior side of an exterior wall of a building or a room within a building and incorporate both evaporator and condenser coil assemblies within a single cabinet. These wall-mount air conditioners are typically used to deliver conditioned or ventilation air to enclosed structures such as classrooms, telecommunication shelters, electronic equipment rooms, and any other buildings or rooms within buildings in need of cooling and/or ventilation.”; [0002]); 
an enclosure air outlet (airflow path of return air opening 36 to return air discharge ducts 80; [0036] FIG.2, 7) configured for attachment to the enclosure; 
a fan (blowers 52; FIG.7); and 
a controller configured to: 
determine one or more signals; and responsive to the one or more signals, operate the fan to impart movement of air within the enclosure (“The air conditioner 10 may be switched by a suitable controller to the economizer cooling mode when the fresh outside air is below a set temperature and dew point…The blowers 52 deliver the fresh outside air to the evaporator compartment 44 and across the unchilled evaporator coil assembly 46 for delivery as supply air to the enclosure structure.” [0036]);
whereby operation of the fan mechanically activates (*Examiner’s Note: see 112(b) section above for an interpretation of the limitation in relation to the feature “mechanically activates”) one or more of the ambient air inlet and the enclosure air outlet. (“The blowers 52 deliver the fresh outside air to the evaporator compartment 44 and across the unchilled evaporator coil assembly 46 for delivery as supply air to the enclosure structure.” [0036]);  
In re claim 5, Matambo discloses the cooling system of claim 1, wherein: the one or more signals comprise a predetermined temperature; and the controller is configured to operate the fan to impart movement of air within the enclosure responsive to the predetermined temperature (“The air conditioner 10 may be switched by a suitable controller to the economizer cooling mode when the fresh outside air is below a set temperature and dew point…The blowers 52 deliver the fresh outside air to the evaporator compartment 44 and across the unchilled evaporator coil assembly 46 for delivery as supply air to the enclosure structure.” [0036]). 
In re claim 10, Matambo discloses the cooling system of claim 1, comprising a stepped or shaped element configured to attach to the enclosure and forming a bottom wall of the enclosure air outlet (“Each of the return air discharge ducts 80 comprises a box-like structure have an imperforate lower portion 90, a perforated upper portion 92, and a closed top 94 that shields against entry of debris into the duct 80. The lower imperforate portion 90 is in horizontal alignment with the return air discharge opening 82 in the side panel 16 or 18 so that return air that exits in a horizontal direction from the economizer compartment 56 through the return air discharge opening 82 is turned upwardly by the imperforate lower portion 90 and exits with an upward momentum through the perforated upper portion 92.” [0032] FIG.7)  
In re claim 11, the limitations of the method of claim 11 are similar in scope to those discussed in the rejection of claim 1. For more information regarding the claimed features, please see in re claim 1.
In re claim 15, the limitations of the method of claim 15 are similar in scope to those discussed in the rejection of claim 5. For more information regarding the claimed features, please see in re claim 5.
In re claim 20, the limitations of the system of claim 20 are similar in scope to those discussed in the rejection of claim 1. For more information regarding the claimed features, please see in re claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, an 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matambo (US 20180335220 A1), as applied to claim 1 above and further in view of Tran (US 20160091216 A1).
In re claim 2, Matambo lacks the cooling system of claim 1, wherein one or more of the ambient air inlet and the enclosure air outlet comprises one or more blades that is/are biased closed.  
Regarding the limitation; It should be noted that Matambo discloses a damper system 62 which uses a blade damper to restrict airflow during free cooling economy mode. However; Matambo is silent as to the default orientation of the blade being biased closed. Furthermore, Matambo discloses a consideration for protective grill 108 within panel opening 106.  
Tran discloses in a similar invention, regarding air ventilation systems, a consideration for an airflow control box 401 comprising vent blades 450 used to cover a ventilation opening 408. Tran further discloses that the vent blade is biased closed. [0062]
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Matambo to include wherein one or more of the ambient air inlet and the enclosure air outlet comprises one or more blades that is/are biased closed, as taught by Tran. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a default orientation for damper blades which would seal off a ventilation opening and thereby prevent unwanted debris of pollutants from entering the enclosed space during normal operational conditions. 
In re claim 3, Matambo lacks the cooling system of claim 2, comprising a spring attached to one or more of the ambient air inlet and the enclosure air outlet; wherein the spring biases the one or more blades in a closed position.  
Tran discloses in a similar invention, regarding air ventilation systems, a consideration for an airflow control box 401 comprising vent blades 450 used to cover a ventilation opening 408 and a spring 455 connected to the blades [0053]. Tran further discloses the spring 455 may be mounted near a proximal end of the ventilation opening 408 and may be coupled between a vent blade and damper housing. This may allow the spring 455 to bias the vent blades 450 into the closed position. [0062]
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Matambo to include a spring attached to one or more of the ambient air inlet and the enclosure air outlet; wherein the spring biases the one or more blades in a closed position, as taught by Tran. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a tension component which helps to keep the damper blades in a default orientation sealing off a ventilation opening and thereby prevent unwanted debris of pollutants from entering the enclosed space during normal operational conditions. 
In re claim 12, the limitations of the method of claim 12 are similar in scope to those discussed in the rejection of claim 2. For more information regarding the claimed features, please see in re claim 2.
In re claim 13, the limitations of the method of claim 13 are similar in scope to those discussed in the rejection of claim 3. For more information regarding the claimed features, please see in re claim 3.
Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matambo (US 20180335220 A1), as applied to claim 1 above and further in view of Miller (US 20150075373 A1).
In re claim 4, Matambo lacks the cooling system of claim 2, wherein the one or more of the ambient air inlet and the enclosure air outlet are configured to be attached to the enclosure in a position that permits gravity to bias the one or more blades in a closed position.  
Regarding the limitation; It should be noted that while Tran does not distinctly disclose the use of gravity in permitting bias to one or more blades in a closed position, it can be seen in FIG.5 that gravity would cause blades 450 to fall and in turn shut or close the ventilation opening. One of ordinary skill in the art would understand that the design features seen in FIG.5 would allow gravity to bias the blades 450 closed in either a horizontal or vertical ventilation opening orientation.
Miller discloses in a similar invention, regarding room air purification, a consideration for a gravity biased damper system which allows air to enter an air inlet 102 once a fan 114 pulls enough air through the system to overcome the damper bias. [0069]
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Matambo to include wherein the one or more of the ambient air inlet and the enclosure air outlet are configured to be attached to the enclosure in a position that permits gravity to bias the one or more blades in a closed position, as taught by Miller. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide an orientation for ventilation damper blades which utilize the effects of gravity in order to maintain a default biased position, lessening strain on tension components such as a spring. 
In re claim 14, the limitations of the method of claim 14 are similar in scope to those discussed in the rejection of claim 4. For more information regarding the claimed features, please see in re claim 4.
Claim(s) 6-9, an 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matambo (US 20180335220 A1), as applied to claim 1 above and further in view of Ge (US 20130038141 A1).
In re claim 6, Matambo lacks the cooling system of claim 1, wherein the one or more signals comprise a power signal. 
Regarding the limitation; Ge discloses in a similar invention, regarding fan control circuits, a consideration for a fan control circuit which is connected to a power source and further includes a power signal (PWGD). [Claim 1]
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Ge to include wherein the one or more signals comprise a power signal, as taught by Ge. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a means for indicating power to an AC component such as a fan. 
In re claim 7, Matambo lacks the cooling system of claim 6, wherein the power signal comprises an air conditioning (AC) power signal; whereby the AC power signal indicates power has been gained or lost by an AC unit associated with the enclosure.  
Regarding the limitation; Ge discloses in a similar invention, regarding fan control circuits, a consideration for a fan control circuit which is connected to a power source and is configured to receive a power good (PWGD) signal indicating that power has been gained by the system. [Claim 1]
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Ge to include wherein the power signal comprises an air conditioning (AC) power signal; whereby the AC power signal indicates power has been gained or lost by an AC unit associated with the enclosure, as taught by Ge. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a means for indicating power is available to a system and thereby available to operate a fan. 
In re claim 8, Matambo lacks the cooling system of claim 5, wherein the one or more signals comprise a time delayed signal.  
Regarding the limitation; Ge discloses in a similar invention, regarding fan control circuits, a consideration for a fan control circuit comprising a delay circuit connected to the motherboard to receive the PWGD signal, delay the PWGD signal for a delay time, and then output the delayed PWGD signal. [Claim 1]
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Matambo to include wherein the one or more signals comprise a time delayed signal, as taught by Ge. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a delayed signal to fans which helps account for any remaining environmental airflow not addressed by the previous operations of the fan, forcing any remaining air out of the systems duct works and preventing false positive readings from system sensor components based on the lingering effects of previous conditions.  
In re claim 9, Matambo lacks the cooling system of claim 6, wherein the one or more signals comprise a time delayed signal.  
Regarding the limitation; the limitations of the system of claim 6 are similar in scope to those discussed in the rejection of claim 8. For more information regarding the claimed features, please see in re claim 8.
In re claim 16, the limitations of the method of claim 16 are similar in scope to those discussed in the rejection of claim 6. For more information regarding the claimed features, please see in re claim 6.
In re claim 17, the limitations of the method of claim 17 are similar in scope to those discussed in the rejection of claim 7. For more information regarding the claimed features, please see in re claim 7.
In re claim 18, the limitations of the method of claim 18 are similar in scope to those discussed in the rejection of claim 8. For more information regarding the claimed features, please see in re claim 8.
In re claim 19, the limitations of the method of claim 19 are similar in scope to those discussed in the rejection of claim 9. For more information regarding the claimed features, please see in re claim 9.
Conclusion
See PTO-892: Notice of references cited. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JOHN MOSCOLA whose telephone number is (571)272-6944. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW JOHN MOSCOLA/Examiner, Art Unit 3763                                                                                                                                                                                                        
/MARC E NORMAN/Primary Examiner, Art Unit 3763